Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 22, 2021

                                           No. 04-21-00291-CV

                                    IN RE Kayla WALSER, Relator

                                           Original Proceeding 1

                                                  ORDER

         On July 20, 2021, relator filed a petition for writ of mandamus, and the real party in interest
filed a response. We conditionally grant the petition for writ of mandamus and order the Honorable
Melvin Rex Emerson to, within fifteen days of this order, vacate that portion of its temporary order
stating, “residence is going to have to be in Bandera, Bexar or a contingent county, okay, in the
state of Texas.” See TEX. R. APP. P. 52.8(c). The writ will issue only in the event we are informed
Judge Emerson has failed to comply with this order. This court’s July 23, 2021, stay of the
temporary orders is LIFTED.

        It is so ORDERED on September 22, 2021.




                                                                    _____________________________
                                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. CVOM-XX-XXXXXXX, styled In the Interest of L.C.F. and M.P.F., Children,
pending in the 198th Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.